DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, 18 and 23-26 and the species of subject as a subject suffering from glaucoma in the reply filed on April 27, 2022 is acknowledged. The traversal is on the ground(s) that there is no undue burden to search and examined the multiple groups. This is not found persuasive because the search and examination of multiple groups requires employing different search queries, which is a burden.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 25 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on April 27, 2022.
The requirement is still deemed proper and is therefore made FINAL.
Status of Claims
Claims 1-7, 18, 21, and 23-26 are pending. Claims 21, 25 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 1-7, 18, 23 and 24 are under examination.



Priority
Applicant’s claim for the benefit of a prior-filed application, 62/985,811, filed March 5, 2020 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The effective filing date of the claims under examination is March 5, 2020.
Information Disclosure Statement
An Information Disclosure Statement has not been filed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 3, 5, 7, 18, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simó Canonge et al. (US 2016/0000882 A1; published 2016).
Regarding claim 1, Simó Canonge et al disclose topically administering in the eye a therapeutically effective amount of a peptide which is able reach the retina for the purpose of treating or preventing a retinal neurodegenerative disease in the eye of a subject in need thereof. See claims 1-19 and paras. [0022, 0023, 0028, 0055, 0068, 0069, 0074, 0099]. The peptide has a sequence length from 13 to 50 amino acids, the N-terminal region of the peptide has the sequence of SEQ ID NO: 1.See claims 1-19 and para. [0074]. Simó Canonge et al. teach all the peptides with a length of 13 to 50 amino acids and comprising at the N-terminal region the amino acid sequence consisting of SEQ ID NO: 1 are agonists of the GLP-1Rc. See para. [0074]. Simó Canonge et al. teach the peptide is SEQ ID NO: 2 (liraglutide), SEQ ID NO: 4 (exenatide) and SEQ ID NO: 8 (lixisentide). See claims 8, 18, 19; paras. [0064, 0074, 0073]; SEQ ID NOS: 2, 4 and 8. Simó Canonge et al. teach the retinal neurodegenerative disease is diabetic retinopathy, age-related macular degeneration, retinitis pigmentosa and glaucoma (elected species). See claims 3 and 16; para. [0055]. Therefore, the disclosures Simo Canonge et al. anticipate treating glaucoma (elected species) comprising administering to a subject a therapeutically effective amount of a glucagon-like peptide 1 receptor agonist, thereby treating glaucoma as claimed.
Regarding claim 2, Simó Canonge et al. teach the administration of liraglutide was in an amount significant enough to reduce (block) activation of microglia in the retina. See paras. [0031, 0079, 0098, 0104-0106, 0111, 0112]; Fig. 3, Table 1.
Regarding claim 3, Simó Canonge et al. teach the peptide is SEQ ID NO: 2 (liraglutide), 4 (exenatide) or 8 (lixisentide). ). See claims 8, 18, 19; paras. [0064, 0074, 0073]; SEQ ID NOS: 2, 4 and 8.
Regarding claim 5, the peptide is administered topically to the eye (locally).
Regarding claim 7, Simó Canonge et al. teach glaucoma (elected species), diabetic retinopathy, age-related macular degeneration and retinitis pigmentosa. See claims 3 and 16; para. [0055].
Regarding claim 18, Simó Canonge et al. teach administering topically to the eye of a subject with diabetic retinopathy or glaucoma (elected species) a peptide having the amino acid sequence of SEQ ID NO: 2 (liraglutide), 4 (exenatide) or 8 (lixisentide). See claims 1-19 and paras. [0022, 0023, 0028, 0055, 0068, 0069, 0074, 0099].
Regarding claims 23 and 24, Simó Canonge et al. teach the subject had glaucoma (elected species). See claims 3 and 16; para. [0055]. Simó Canonge et al. tach administering to the subject the peptide is SEQ ID NO: 2 (liraglutide), 4 (exenatide; exendin-4) or 8 (lixisentide). See claims 8, 11, 12; paras. [0064, 0072, 0073]. Simó Canonge et al. teach the subject had diabetic retinopathy and administering to the subject the peptide is SEQ ID NO: 2 (liraglutide), 4 (exenatide) or 8 (lixisentide). See claims 1, 4, 5, 18 and 19. 
Therefore, the disclosures of Simó Canonge et al. anticipate the claimed invention.

Claims 1, 3, 5-7, 18, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (“Intravitreal Injection of Exendin-4 Analogue Protects Retinal Cells in Early Diabetic Rats”, Investigative Ophthalmology & Visual Science, January 2011, 278-285).
Regarding claims 1, 3, 5-7, 18, 23 and 24, Zhang et al. teach injecting intravitreally (local administration) an effective amount of the exendin-4 (exenatide; GLP-1 receptor agonist) to rats (subject) with diabetic retinopathy (ocular neuroinflammatory disease; ocular disorder). See the abstract; p.279, §§ Exendin-4 Analogue and Experimental Animals and Intravitreal E4a Treatment.
Therefore, the disclosures of Zhang et al. anticipate the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Simo Canonge et al. (US 2016/0000882 A1; published 2016) in view of Yun et al. (“Block of A1 astrocyte conversion by microglia is neuroprotective in models of Parkinson’s disease”, Nature Medicine, 2018, 931-938).
The teachings of Simó Canonge et al. are discussed above. Simó Canonge et al. do not teach the GLP-1 receptor agonist is NLY01 as claimed.
Yun et al. teach NLY01. Yun et al. teach NLY01 is a pegylated long-acting GLP1R agonist with an extended half-life and pharmacodynamic profiles in non-human primates (88 h versus the 2 h half-life of exendin-4) and in mice(38 h), while retaining comparable biologic activity to exendin-4 in vitro. See page 931, left col. -1st paragraph.
At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to combine the teachings of Yun et al. and Simó Canonge et al. to arrive at the presently claimed invention. The artisan would have been motivated to administer NLY01 because NLY01 has an extended half-life and pharmacodynamic profiles in non-human primates (88 h versus the 2 h half-life of exendin-4) and in mice(38 h), while retaining comparable biologic activity to exendin-4.
Therefore, at the time of the effective filing date of  the claim, the claim was prima facie obvious to the artisan of ordinary skill.
Summary
Claims 1-3, 5-7, 18, 23 and 24 are rejected under 35 U.S.C. 102(a)(1). Claim 4 is rejected under 35 U.S.C. 103. 
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658